 In the Matter of PALM BEACH BROADCASTING CORPORATION 1andAMERICAN COMMUNICATIONS ASSOCIATION, CIO-Case No. 10-R-1261.-Decided November 29, 1944Mr. C. L. McCoy,ofLakeWorth,Fla., for theCompany.Mr. Charles N. Srnolikoff,of Miami,Fla., for the Union.Miss RuthBusch,of counsel to the Board.DECISIONANDS'DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by American Communications Associa-tion, CIO, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofPalm Beach Broadcasting Corporation, Palm Beach, Florida, hereincalled the Company, the, National Labor Relations Board providedfor an appropriate hearing upon due notice before T. Lowry Whit-taker, Trial Examiner.Said hearing was held at West Palm Beach,Florida, on September 22, 1944.The Company and the Unionappeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is a Florida corporation engaged in operating aradio broadcasting station and is affiliated with the Mutual and Bluenetworks, which are national broadcasting organizations.The Com-pany is licensed by the Federal Communications Commission.Pro-1All theformal papers were corrected to show the proper name of the Company 'as setforth above.59 N. L. R. B., No 127.640 (- PALM BEACH BROADCASTING CORPORATION641grams of the national networks, which are broadcast throughout thecountry and transmitted locally by the Company, constitute 80 per-cent of its business.Approximately 80 percent of the Company'sbroadcasts is received by wire-from sources, outside of the State ofFlorida.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAmerican Communications Association is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THEQUESTION OONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement ,of a Field Examiner, introduced into evidence at thehearing, indicates that the Union, repre§ents a substantial- numberof employees in the unit hereinafter found appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that the unit should be comprised of the Com-pany's two announcers, two engineers, the janitor ,3 and the typist,excluding the president and the station manager, who are an executiveand a supervisory employee, respectively.The unit thus agreed uponcomprises all the employees of the Company's broadcasting stationexcept-three who are in dispute.The Company contends that threeemployees whom it classifies as confidential should be excluded.TheUnion would include them in the unit, as clerical employees.One of these employees in the bookkeeper and the "keeper of con-fidential records."She makes up the pay roll, keeps the records,some of which are Government reports, and has access to the files.In addition, she keeps the program schedules which show the com-mercial lists to be billed.Although the Company stresses the fact2The Field E\amuter repotted that the Union submitted application cards, 10 of whichbore the names of persons appealing on the Company's pay roll which contained the namesof 11 emploiseeThere were 9 cards dated in June 1944 and 1 dated in July 19443At present,the Company employs no janitor,but it expects to obtain the services ofone as soon as possible. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat she has access to "confidential" files and should be excluded forthat reason, there is no showing that the files contain papers of aconfidential nature pertaining to labor relations. In fact, there isno indication that the Company has any information concerning laborrelations in its files.The other two clerical employees in dispute do general office workand take dictation from the president and the station manager inter-changeably,One does all the copy writing for the station, someprogramming, and some traffic work.At the present time, she istraining the other office employee to be traffic manager. The appren-tice traffic manager is in charge of the programs, and it is her dutyas such to write suitable copy for the customers' merchandise and topromote advertising.She is also the receptionist.Both have accessto the files; 4 but as stated above, the files contain no papers whichare confidential within the meaning of the Board's definition.5 Ifthere were any indication that one of the office employees takes dicta-tion from either or both the president or the station manager ex-clusively and performs private secretarial functions, we might seesome justification for excluding her from the unit as a confidentialemployee."However, this is not the case in the instant proceeding.Since the bookkeeper and the two office employees do not have accessto files which contain matters of a confidential nature insofar as laborrelations are concerned, and it does not appear that the executives inthis small establishment have occasion to utilize the services of aprivate secretary whose confidential information might presumptivelyinclude personnel matters, we shall include them in the unit.We find, in accordance with the agreement of the parties and theforegoing conclusions, that all employees of Palm Beach Broad-casting Corporation, Palm Beach, Florida, excluding executives andall supervisory employees with authority to hire, promote, discharge,discipline, or.otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll4 One of them recently typed a letter notifying an employee at the station of his dis-chargeIt is clear, however,that she had no advance information concerning the dischargeor the Company's reasons therefor-5SeeMatter of Creamery Package Manufacturing Company(Lake Mills Plant),34N. L R B 108.e SeeMatter of General Cable Corporation,55 N. L.It. B. 1143 andMatter of The PressCompany, Inc.,57 N. L. It.B. 266. PALM BEACH BROADCASTING CORPORATION643period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with Palm BeachBroadcasting Corporation, Palm Beach, Florida, an election by secretballot shall be conducted as early as possible, but not later,than thirty(30) days from the date of this direction, under the direction andsupervision of the Regional Director for the Tenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among'the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desireto be represented by American Communications Association, CIO,for the purposes of collective bargaining.0